Citation Nr: 1631786	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION
 
Appellant represented by: Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Wife, Niece


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1956 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, the Veteran, his wife, and his niece testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is included in the claims file.  After the hearing, the Veteran appointed a representative but that the time of the hearing he was pro se.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  Here, a TDIU claim has been raised by the Veteran.  Specifically, during his June 2016 hearing, he alleged that his diabetes prevented employment.  Thus, the Board concludes that the holding in Rice is applicable and the Veteran's TDIU claim is properly before the Board.  Therefore, the issue has been listed on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

According to statements by the Veteran during a June 2016 Board hearing, the symptomatology of the Veteran's service-connected diabetes mellitus, type II, may have worsened.  As such, the VA is required to afford him new contemporaneous VA examinations to assess the current severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board must remand the issue in order to afford the Veteran an additional VA examination.

Finally, as noted in the Introduction, a TDIU claim has been raised by the record and is before the Board as a component of his claim for an increased evaluation and is inextricably intertwined with such claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a VCAA notice regarding entitlement to TDIU.

2.  Copies of updated treatment records should be obtained and added to the record.

3.  Once all outstanding records have been obtained and associated with the record, schedule the Veteran for a VA diabetes mellitus examination by an appropriate medical professional.  Pertinent documents in the claims file must be reviewed by the examiner.

The examiner is to conduct all indicated tests.  The examiner is to describe the Veteran's symptoms due to diabetes mellitus in detail, to specifically include whether regulation of activities is required.  'Regulation of activities' is the avoidance of strenuous occupational and recreational activities.

The examiner should also state what impact the Veteran's service-connected disabilities have on his occupational functioning.

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Upon completion of the above, review the examination report to ensure substantial compliance with the Board's directives.  

5.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, to include on the issue of entitlement to TDIU.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




